Citation Nr: 0328706	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-04 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran's appeal of a Department of Veterans 
Affairs Regional Office decision dated March 20, 1990, and an 
August 29, 1996 letter, is timely.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 letter from the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico, Regional 
Office (RO).  That letter informed the veteran that a rating 
decision dated March 20, 1990 had denied service connection 
for his back, left leg and right knee disorders.  The June 
1999 letter also noted that an August 29, 1996 letter had 
informed the veteran that new and material evidence was 
needed to reopen the claims.  The June 1999 letter reiterated 
that, in order to reopen the veteran's claims, new and 
material evidence must be submitted.  The veteran submitted a 
communication in June 1999 stating that he had appealed the 
March 1990 decision and had submitted new medical evidence in 
support of his claim.  The RO issued a statement of the case 
in January 2000 indicating that the veteran had raised the 
issue of whether he had filed a timely appeal to the March 
1990 decision and August 1996 letter.  The Board remanded 
this claim in January 2001 because the veteran had requested 
a personal hearing.  The veteran failed to report for a 
hearing scheduled in April 2002.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's 
duty to notify and assist has been significantly expanded in 
the following areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence the claimant is to provide and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 
38 C.F.R. § 3.159(c).  The Board notes that several 
documents, including the supplemental statement of the case 
(SSOC) and a letter informing the veteran of the VA's duty to 
assist under the VCAA were incorrectly addressed to the 
veteran, and returned to the RO.  The veteran's current 
address is RES COLUMBUS LANDING, EDIF 15 APT 158, MAYAGUEZ PR 
00708.  The documents in question were sent to EDIF 15 APT 
158, MAYAGUEZ PR 00708, omitting a section of the address 
provided by the veteran.  Accordingly, these documents must 
be resent to the veteran.

Therefore, in order to comply with the veteran's due process 
rights, the case is REMANDED to the RO for the following:

The SSOC and VCAA letter in the 
claims file should be resent to the 
veteran's correct address.  It is 
requested that efforts in this regard 
be appropriately documented.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




